DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 21-25 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lin et al (US Publication No. 2008/0006945).
Regarding claim 21, Lin discloses a method for manufacturing a multi-layer line structure, comprising: forming a barrier metal layer Fig 2F, 16 on a first insulating layer Fig 2F, 14; forming a metal layer Fig 2F, 18 on the barrier metal layer Fig 2F, 16; forming a resist pattern Fig 2F, 20 on the metal layer Fig 2F, 18, the resist pattern Fig 2F, 20 exposing a part of the metal layer Fig 2F, 18; forming first lines Fig 2H, 22 on an exposed part of the metal layer Fig 2H, 18; removing the resist pattern on the metal layer Fig 2I; and etching the metal layer except for the part overlapping the first lines Fig 2J by ion milling ¶0049, wherein the width of each of the first lines is be equal to or less than 5 µm ¶0044.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the width of the metal layer, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F. 2d 272, 205 USPQ (CCPA 1980).
Regarding claim 22, Lin discloses forming an inorganic insulating layer Fig 3B, 28 on the first lines so as to cover a top surface and a side surface of each of the first lines, wherein the thickness of the inorganic insulating layer between the first lines adjacent to each other is thinner than the thickness of the first lines Fig 3B.  
Regarding claim 23, Lin discloses wherein forming the inorganic insulating layer includes forming a first inorganic film Fig 3B, 28 on the first lines so as to cover the top surface and the side surface of each of the first lines and forming a second inorganic film Fig 3B, 30 on the first inorganic film so as to wholly cover the first inorganic film ¶0057.  
Regarding claim 24, Lin discloses forming an organic resin film Fig 3E, 36 on the first lines so as to cover a top surface and a side surface of each of the first lines.  
Regarding claim 25, Lin discloses Page 7 of 9forming an inorganic insulating layer Fig 3B, 28 on the first lines so as to cover a top surface and a side surface of each of the first lines; and forming an organic resin film Fig 3E, 36 on the inorganic insulating layer Fig 3E, 28 so as to wholly cover the inorganic insulating layer ¶0058, wherein the thickness of the inorganic insulating layer between the first lines adjacent to each other is thinner than the thickness of the first lines Fig 3E.

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  After further search and consideration, it is determined that the prior art of record neither anticipates nor renders obvious the claimed subject matter of the instant application as a whole either taken alone or in combination, in particular, prior art of record does not teach or suggest the arrangement of the first, second and third line, inorganic layers and organic resin layers, as recited in independent claims 1, 6, 11 and 16.
Claims 2-5, 7-10, 12-15, 17-20 are also allowed as being directly or indirectly dependent of the allowed independent base claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE A ENAD whose telephone number is (571)270-7891. The examiner can normally be reached Monday-Friday, 7:30 am -4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 571 272 1670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTINE A ENAD/Primary Examiner, Art Unit 2811